Exhibit 10.15

CONFIDENTIAL TREATMENT GRANTED. *********** INDICATES OMITTED MATERIAL THAT HAS
BEEN GRANTED CONFIDENTIAL TREATMENT BY THE COMMISSION. THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE COMMISSION.

AMENDMENT

Date of Amendment: October 27, 2009

AMENDMENT to the Index License Agreement for Funds (the “Agreement”), dated as
of March 18, 2000, by and between MSCI Inc. (f/k/a/ Morgan Stanley Capital
International Inc.) (“MSCI”) and Barclays Global Investors, N.A. (“Licensee”),
as previously amended. Capitalized terms used herein but not otherwise defined
herein shall have the meanings ascribed in the Agreement.

 

1. Exhibit A of the Agreement is hereby amended to add the MSCI Emerging Markets
Minimum Volatility Index, MSCI EAFE Minimum Volatility Index, MSCI All Country
World Minimum Volatility Index and MSCI USA Minimum Volatility Index.

For the avoidance of doubt, the license fees set forth in the Agreement, as
amended, shall apply with respect to all Funds based on the MSCI Emerging
Markets Minimum Volatility Index, MSCI EAFE Minimum Volatility Index, MSCI All
Country World Minimum Volatility Index and MSCI USA Minimum Volatility Index.

 

  •  

The *********** per Fund. The *********** per Fund.

 

2. This Amendment is intended to amend and operate in conjunction with the
Agreement and together this Amendment and the Agreement constitute the complete
and exclusive statement of the agreement between the parties and supersede in
full all prior proposals and understandings, oral or written, relating to the
subject matter hereof. To the extent that any terms of this Amendment conflict
with any terms of the Agreement, the terms of this Amendment will control. No
right or license of any kind is granted to Licensee except as expressly provided
in the Agreement or this Amendment.

 

3. This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York without regard to its conflict or choice of laws
principles.

 

LICENSEE: Barclays Global Investors     MSCI Inc. By  

  /s/ Greg Friedman

    By  

  /s/ Paul Friedman

Name  

  Greg Friedman

    Name  

  Paul Friedman

    (printed)         (printed) Title  

  Managing Director

    Title  

  Vice President

LICENSEE: Barclays Global Investors       By  

  /s/ Elaine Orr

      Name  

  Elaine Orr

          (printed)       Title  

  Principal

     